Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed July 29, 2021 has been entered.  Claims 1-25 are pending in this application, with claims 18-24 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-17 and 25 are examined herein.

Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 3, 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2011/0118111) in view of Kralik et al. (US 2014/0255247).
Hwang discloses making PtCo nanocubes by mixing solutions containing a metal component such as various platinum compounds (see Hwang para. [0026]) together with a complexing agent such as oleylamine and a shape control ligand such as trioctylphosphine (see Hwang para. [0027]), and heating under an inert atmosphere to form the nanocubes.  With respect to claims 2 and 17, para. [0032] of Hwang discloses decreasing the temperature of the solution, centrifuging to obtain the desired 
Hwang differs from the instant claims in that i) Hwang employs platinum compounds to produce platinum-containing nanocubes and does not state that “the metal comprises palladium” as required by claim 1 as amended, and ii) Hwang does not specifically state that all of the steps that require an inert atmosphere in the instant claims are carried out in such an atmosphere.  However,
a) Kralik indicates that even if one attempts to create highly pure platinum, the resulting material will contain a small but measurable amount of palladium.  See, for instance, the Tables entitled “Analysis of the purity of the Pt sponge” in Kralik.  Therefore one of skill in the art would conclude that the materials used in Hwang “comprises palladium” as required by the claims as amended.
b) With regard to an inert atmosphere, Hwang clearly discloses heating in such an atmosphere as indicated above.  Further, the examiner submits that the benefits of employing an inert atmosphere in a chemical process, i.e. prevention of oxidation of the materials used in such a process, are so well known in the art that to use an inert atmosphere whenever practical in such a process would have been considered to be advantageous by one of ordinary skill in the art.
Thus, the disclosure of Hwang et al., combined with the teachings of Kralik et al., would have suggested a method as presently claimed to one of ordinary skill in the art.
Claims 1, 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2011/0124500) in view of Kralik et al.
Fang discloses making PtCu nanocubes by mixing a metal components such as platinum acetylacetonate, a complexing agent such as oleylamine and a shape control ligand such as tetradecanediol or tetraoctyl ammonium bromide under an argon stream; see Fang para. [0043]. The mixture is heated to 2300C, quenched by injecting toluene, and left to cool down to room temperature.  The nanocubes are isolated by precipitating using ethanol, centrifugation, and redispersing in anhydrous hexane, in accord with instant claims 2 and 17.  With respect to claim 3, the metal in Fang comprises platinum.  None of the rejected claims set forth any limits on the “combining temperature”, “combining time”, “reaction temperature” or “reaction time”.  Therefore whatever temperatures or times may be employed in the prior art are held to fall within the scope of these parameters of the instant claims.
Fang differs from the instant claims in that i) Fang does not indicate that the metal comprises palladium as required by claim 1 as amended, and ii) Fang does not specifically state that all of the steps that require an inert atmosphere in the instant claims are carried out in such an atmosphere.  However,
a) Kralik indicates that even if one attempts to create highly pure platinum, the resulting material will contain a small but measurable amount of palladium.  See, for instance, the Tables entitled “Analysis of the purity of the Pt sponge” in Kralik.  Therefore one of skill in the art would conclude that the materials used in Fang “comprises palladium” as required by the claims as amended.

Thus, the disclosure of Fang et al., combined with the teachings of Kralik et al., would have suggested  a method as presently claimed to one of ordinary skill in the art.

				Response to Arguments
6.	Applicant’s arguments filed with the response of July 29, 2021 have been fully considered, with the following effect:
a) The amendments to claims 1 and 17 overcome all of the prior rejections under 35 USC 112.
b) The Amendment to claim 1 clearly distinguishes the present claims from those of copending application 16/525097.
c) With regard to the rejections based on Hwang or Fang, Applicant notes that neither of those references discloses a method wherein the metal comprises palladium, as required by claim 1 as amended.  However, the examiner’s position is that the metal employed in the prior art (specifically platinum), even when in highly pure form, is known in the art to include a small amount of palladium therein.  This is detailed statistically in the newly applied Kralik reference.

Allowable Subject Matter
7.	Claims 4, 5, 8-16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and including the substances as recited in instant claims 4 or 11, or which is performed under conditions as defined in instant claims 8 or 25.  The examiner further notes that claim 1 would be allowable over the prior art of record if the word “metal” in the last line of claim 1 were amended to “palladium” (with appropriate changes to any dependent claims).

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 16, 2021